

117 HR 609 IH: To amend title 49, United States Code, to require Amtrak to convey of certain properties to the Commonwealth of Pennsylvania, and for other purposes.
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 609IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. Smucker introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to require Amtrak to convey of certain properties to the Commonwealth of Pennsylvania, and for other purposes.1.Expedited property conveyanceSection 24301 of title 49, United States Code, is amended by adding at the end the following:(p)Expedited property conveyance(1)On or before June 30, 2021:(A)Amtrak shall convey to the Commonwealth of Pennsylvania all of its rights and title in—(i)the Keystone Line and stations between Harrisburg and Philadelphia, Pennsylvania, including all of Amtrak’s passenger stations along that line east of William H. Gray III 30th Street Station in Philadelphia, Pennsylvania;(ii)all of Amtrak’s other passenger stations, excluding Amtrak’s William H. Gray III 30th Street Station and North Philadelphia Station, located within the Commonwealth along Amtrak’s Northeast Corridor and used for commuter rail passenger service as of May 1, 2020;(iii)sections of track on or along Amtrak’s Northeast Corridor immediately south of William H. Gray III 30th Street Station in Philadelphia that are solely used by and maintained by Southeastern Pennsylvania Transportation Authority; and (iv)Amtrak’s obligations to the United States as determined by the Secretary under subparagraph (C).(B)Amtrak shall be entitled to use the properties conveyed pursuant to subparagraph (A) on the same terms and conditions and right to determination by the United States Surface Transportation Board as afforded commuter authorities operating over Amtrak’s lines pursuant to section 24903. (C)The Secretary shall—(i)determine what portion of the note and mortgage the Secretary obtained from Amtrak to secure the amounts paid by the United States to acquire Amtrak’s Northeast Corridor should be allocated, based on the original purchase price paid by the United States, to the properties to be conveyed under subparagraph (A); and(ii)at the time of the conveyance under subparagraph (A), assign that portion of the note and mortgage to the Commonwealth of Pennsylvania.(2)Amtrak shall be entitled to no compensation for the conveyances mandated in paragraph (1)(A), and, exclusively for the purposes of this subsection, notwithstanding any other provision of the law, shall be deemed an agency of the United States..